Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al (US 2014/0349913).
Delaney et al teach detergent compositions comprising sulfated surfactants, organic acid, and polyamine compounds.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The alkoxylated polyamine may have an average molecular weight of from about 200 to about 60,000.  See paras. 70-136.  The polyamines may be present in amounts from 0.01% to about 20% by weight of the composition.  See paras. 70-72.  The composition may contain less than 0.1% by weight of bleach such as sodium hypochlorite, etc.  See para. 144.  Anionic surfactants may be used including fatty acids such as stearic acid, etc., which may be used in amounts from 1% to 50% by weight of the composition.  See paras. 28-36.  Inorganic salts may be used in the composition included halides such as sodium chloride, calcium chloride, magnesium chloride, etc., in amounts from 0.5% to 5% by weight.  See paras. 175-179.  Note that, the Examiner asserts that mixing/contacting the polyethyleneimines as taught by Delaney et al with stearic acid and chloride sources as also taught by Delaney et al would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification.  This could be done at various wash temperatures while contacting laundry with a diluted wash liquor. The composition is contacted with the laundry from a time period of about 1 minute to 24 hours.  See para. 188.  The compositions contain from about 0.05% to about 25% by weight of a solvent.  See paras. 145-146.  
Delaney et al do not teach, with sufficient specificity, a method of preparing a polyethyleneimine compound by providing a polyethyleneimine compound and contacting the polyethyleneimine compound with an electrophilic compound and halogen-containing compound as recited by the instant claims.   
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prepare a polyethyleneimine compound by providing a polyethyleneimine compound and contacting the polyethyleneimine compound with an electrophilic compound and halogen-containing compound as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Delaney et al suggest preparing a polyethyleneimine compound by providing a polyethyleneimine compound and contacting the polyethyleneimine compound with an electrophilic compound and halogen-containing compound as recited by the instant claims.   
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO98/20098.
‘098 teaches a color care composition comprising a modified polyamine and a chlorine scavenger, whereby reduced malodour is produced by the composition compared to compositions which do not comprise the chlorine scavenger.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The polyamines may be used in amounts from 0.1 to 50% by weight.  See pages 3-17.  Chlorine scavengers may be used in amounts from 0.01 to about 15% by weight and include ammonium chloride, etc.  See page 18.  Additionally, the compositions may contain detergent builders, wherein liquid compositions may contain from 5% to 50% by weight of a detergent builder.  See page 29.  C12-C18 fatty acids may also be used as detergent builders.  See page 32, lines 20-35.  Note that, the Examiner asserts that mixing the polyethyleneimines as taught by ‘098 with stearic acid and chloride sources as also taught by ‘098 would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification.  Fabrics are contacted with the composition in an aqueous medium, wherein the aqueous medium has a temperature preferably 2 to 40 Celsius.  See page 37.  
‘098 does not teach, with sufficient specificity, a method of preparing a polyethyleneimine compound by providing a polyethyleneimine compound and contacting the polyethyleneimine compound with an electrophilic compound and halogen-containing compound as recited by the instant claims.   
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prepare a polyethyleneimine compound by providing a polyethyleneimine compound and contacting the polyethyleneimine compound with an electrophilic compound and halogen-containing compound as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘098 suggest preparing a polyethyleneimine compound by providing a polyethyleneimine compound and contacting the polyethyleneimine compound with an electrophilic compound and halogen-containing compound as recited by the instant claims.   
Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al (US 2014/0349913) as applied to claims 1-4, 8-12, and 16 above, and further in view of WO2017/083228.
Delaney et al are relied upon as set forth above.  However, Delaney et al do not teach the specific contact temperature as recited by the instant claims.  
‘228 teaches fabric care and laundry care compositions.  See Abstract.  The detergent composition is used to clean laundry in an aqueous solution, wherein the fabric can be contacted with an aqueous composition for from 5 to 120 minutes at a temperature of from 10 to 95 degrees Celsius.  See pages 80-81.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contact laundry at, for example, 60 degrees Celsius using the composition taught by Delaney et al, with a reasonable expectation of success, because ‘228 teaches cleaning laundry using a similar composition at a temperature, for example, of 60 degrees Celsius and further, Delaney et al teach the use of cleaning laundry in general.  Note that, a laundry temperature of 60 degrees Celsius would clearly suggest the temperature in which the polyethyleneimine compound and the electrophilic compound are contacted together as recited by the instant claims to allow formation of the resultant halogenated-polyethyleneimine.  .  
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO98/20098 as applied to claims 1-6 and 9-14 above, and further in view of WO2017/083228.
‘098 is relied upon as set forth above.  However, ‘098 does not teach the specific contact temperature and contact time as recited by the instant claims.  
‘228 is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contact laundry at, for example, 60 degrees Celsius, for a time of 30 minutes using the composition taught by ‘098, with a reasonable expectation of success, because ‘228 teaches cleaning laundry using a similar composition at a temperature, for example, of 60 degrees Celsius, for a time of 30 minutes and further, ‘098 teaches the use of cleaning laundry in general at various temperatures.  Note that, a laundry temperature of 60 degrees Celsius and contact time of 30 minutes would clearly suggest the temperature and time in which the polyethyleneimine compound and the electrophilic compound are contacted together as recited by the instant claims to allow formation of the resultant halogenated-polyethyleneimine.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-14, 17, and 18 of copending Application No. 16/590625, (reference application), claims 1-9 and 10-17 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1, 4-12, and 15-20 of 16/590655. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 9-14, 17, and 18 of copending Application No. 16/590625, (reference application), claims 1-9 and 10-17 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1, 4-12, and 15-20 of 16/590655 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-4, 9-14, 17, and 18 of copending Application No. 16/590625, (reference application), claims 1-9 and 10-17 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1, 4-12, and 15-20 of 16/590655 suggest a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/September 19, 2022